         Case 1:20-cv-04312-AJN Document 10 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                               8/3/20
SOUTHERN DISTRICT OF NEW YORK


  Syed Murtaza,

                         Plaintiff,
                                                                   20-cv-4312 (AJN)
                  –v–
                                                                        ORDER
  Stephen P. Steinmetz, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       On July 31, 2020, Defendants filed a letter motion notifying the Court of their wish to

withdraw the Petition of Removal. Dkt. No. 9. In light of the parties’ agreement that this matter

should be heard in state court, the Clerk of Court is hereby directed to REMAND this case to the

New York Supreme Court, Kings County and close the case.

       SO ORDERED.


                3 2020
 Dated: August __,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
